Exhibit 10.3

INSURANCE ASSISTANCE AGREEMENT

THIS INSURANCE ASSISTANCE AGREEMENT, dated as of December 31, 2001
(“Agreement”), by and between USX Corporation, a Delaware corporation, to be
renamed “Marathon Oil Corporation” (“USX”), and United States Steel LLC, a
Delaware limited liability company and wholly owned subsidiary of USX, to be
renamed “United States Steel Corporation” (“SteelCo”).

WITNESSETH:

WHEREAS, this Agreement is made pursuant to and as a condition of the Agreement
and Plan of Reorganization, dated as of July 31, 2001 (“Separation Agreement”),
by and between USX and SteelCo, pursuant to which the respective businesses of
the Marathon Group of USX and the U.S. Steel Group of USX are being separated
into two independent companies by merging USX Merger Corporation, a Delaware
corporation and a wholly owned subsidiary of USX (“Merger Sub”), with and into
USX, subject to the terms and conditions thereof, and pursuant to Section 251 of
the DGCL (the “Separation Merger”), with USX continuing as the surviving
corporation, so that immediately following the Separation Effective Time,
SteelCo shall own and operate the business of the U.S. Steel Group and shall be
wholly owned by the holders of the then outstanding shares of USX-U.S. Steel
Group Common Stock , and the business of the Marathon Group shall be owned and
operated by USX, which shall be a separate and independent entity from SteelCo
and shall be wholly owned by the holders of the then outstanding shares of USX-
Marathon Group Common Stock (the “Separation”);

WHEREAS, prior to the date hereof, USX implemented a holding company structure
by merging the then existing USX Corporation, a Delaware corporation (“Old
USX”), with and into SteelCo, with SteelCo continuing as the surviving entity
and a wholly owned subsidiary of USX (the “HoldCo Merger”), so that immediately
following the effective time of the HoldCo Merger, USX became a holding company
that owns all of the outstanding equity of Marathon Oil Company (“Marathon”)
(which owns and operates the business of the Marathon Group) and of SteelCo
(which owns and operates the business of the U. S. Steel Group);

WHEREAS, prior to the time of the HoldCo Merger, the Marathon Group and the U.S.
Steel Group maintained independent property and business interruption insurance
policies. Other types of insurance, such as general liability, employer’s
liability, aircraft liability, automobile liability, workers’ compensation and
executive risk, were purchased and held by Old USX, for the benefit of Old USX
and all of its Subsidiaries;

WHEREAS, following the HoldCo Merger, separate policies of insurance for certain
general liability, employer’s liability, automobile liability, workers’
compensation, boiler and machinery, and aircraft seat accident were issued to
cover (i) USX, Marathon and its Subsidiaries, on the one hand, and (ii) SteelCo
and it Subsidiaries, on the other hand. The remaining policies of insurance held
by Old USX were maintained for the benefit of USX and its Subsidiaries; and

WHEREAS, the parties desire to enter into this Agreement to set forth the
parties’ understanding with respect to their respective responsibilities and
rights with respect to various insurance policies and claims associated
therewith, both prior to and after the Separation.



--------------------------------------------------------------------------------

NOW, THEREFORE, in furtherance of the foregoing and in consideration of the
mutual promises and undertakings contained herein and in any other document
executed in connection with this Agreement, the parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 General. Unless otherwise defined herein, capitalized terms used
herein shall have their respective meanings as defined in the Separation
Agreement.

Section 1.2 Other Definitional Provisions.

(a) The words “hereof”, “herein”, “hereunder” and words of similar import, when
used in this Agreement, shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

(b) The terms defined in the singular shall have a comparable meaning when used
in the plural, and vice versa.

(c) The terms “dollars” and “$” shall mean United States dollars.

ARTICLE II

PRE-SEPARATION INSURANCE

Section 2.1 Insurance for Pre-HoldCo Merger Periods. Prior to the effective time
of the HoldCo Merger, USX purchased certain policies of insurance to cover USX
and its Subsidiaries, which included, without limitation, workers compensation
and general liability fronting insurance. (The workers compensation and general
liability fronting insurance are collectively referred to herein as the
“Fronting Insurance”). From and after the effective time of the HoldCo Merger,
the rights, liability and responsibility for insurance claims, retroactive
reimbursements, uninsured retentions, and deductibles under the Fronting
Insurance shall be as follows.

(a) USX shall have all rights in and to all claims, and shall be solely liable
for the payment of any retroactive reimbursements, uninsured retentions and
deductibles relating to the Fronting Insurance arising out of or relating to
events or conditions occurring prior to the effective time of the HoldCo Merger
and associated exclusively with the business of the Marathon Group.

(b) SteelCo shall have all rights in and to all claims, and shall be solely
liable for the payment of any retroactive reimbursements, uninsured retentions
and deductibles, relating to the Fronting Insurance arising out of or relating
to events or conditions occurring prior to the effective time of the HoldCo
Merger and associated exclusively with the business of the U.S. Steel Group.

(c) USX shall be entitled to 65%, and SteelCo shall be entitled to 35%, of all
rights in and to all claims, and shall be liable for the payment of any
retroactive reimbursements, uninsured retentions and deductibles on this same
percentage basis, relating to the Fronting Insurance arising out of or relating
to events or conditions occurring prior to the effective time of the HoldCo
Merger and not related exclusively to either Group, including

 

- 2 -



--------------------------------------------------------------------------------

however, without limitation, pre-HoldCo Merger claims associated with Old USX’s
corporate assets, directors, officers and employees.

(d) Policy limits under each of the Fronting Insurance associated with claims
arising out of or relating to events or conditions occurring prior to the
effective time of the HoldCo Merger shall be applied on a first-come,
first-served basis. Neither party shall be liable to the other in the event
policy limits under any of the Fronting Insurance has been exhausted. USX and
SteelCo shall not take any action that would prejudice the access of the other
to coverage under the Fronting Insurance.

Section 2.2 Insurance for Pre-Separation Periods. Prior to the Separation
Effective Time, USX purchased certain policies of insurance to cover USX and its
Subsidiaries, which included Aircraft Liability, Blanket Lost Instruments Bond,
Executive Risk - Blended (Directors and Officers, Fiduciary, Crime, EPL), Excess
Directors and Officers, Excess General Liability, Transfer Agents Mail Policy,
and Special Insurance (“Joint Insurance Arrangements”). From and after the
Separation Effective Time, the rights, liability and responsibility for
insurance claims, uninsured retentions and deductibles under the Joint Insurance
Arrangements shall be as follows.

(a) USX shall have all rights in and to all claims, and shall be solely liable
for the payment of any uninsured retentions and deductibles, relating to the
Joint Insurance Arrangements arising out of or relating to events or conditions
occurring prior to the Separation Effective Time and associated exclusively with
the business of the Marathon Group.

(b) SteelCo shall have all rights in and to all claims, and shall be solely
liable for the payment of any uninsured retentions and deductibles, relating to
the Joint Insurance Arrangements arising out of or relating to events or
conditions occurring prior to the Separation Effective Time and associated
exclusively with the business of the U.S. Steel Group.

(c) USX shall be entitled to 65%, and SteelCo shall be entitled to 35%, of all
rights in and to all claims, and shall be liable for the payment of any
uninsured retentions and deductibles on this same percentage basis, relating to
the Joint Insurance Arrangements arising out of or relating to events or
conditions occurring prior to the Separation Effective Time and not related
exclusively to either Group, including however, without limitation,
pre-Separation claims associated with Old USX’s or USX’s corporate assets,
directors, officers and employees.

(d) Policy limits under each of the Joint Insurance Arrangements associated with
claims arising out of or relating to events or conditions occurring prior to the
Separation Effective Time shall be applied on a first-come, first-served basis.
Neither party shall be liable to the other in the event policy limits under any
of the Joint Insurance Arrangements has been exhausted. USX and SteelCo shall
not take any action that would prejudice the access of the other to coverage
under the Joint Insurance Arrangements.

 

- 3 -



--------------------------------------------------------------------------------

ARTICLE III

POST-SEPARATION INSURANCE

Section 3.1 Purchase of Insurance Policies. Effective as of the Separation
Effective Time, USX and SteelCo shall each purchase separate policies of
insurance to cover the risks covered by the Joint Insurance Arrangements.

Section 3.2 Extended Reporting Insurance.

(a) At the option of USX or SteelCo, any such party may purchase extended
reporting insurance for any or all of the Joint Insurance Arrangements to cover
pre-Separation claims. In the event that both parties elect to purchase the same
extended reporting insurance, the cost of such insurance associated to the
pre-Separation periods will be split between USX and SteelCo on a 65%—35% basis,
respectively.

(b) Policy limits under each of the extended reporting insurance associated with
pre-Separation periods shall be applied on a first-come, first-served basis.
Neither party shall be liable to the other in the event policy limits under any
extended reporting insurance has been exhausted. With respect to the purchase of
extended reporting insurance, USX and SteelCo shall not take any action that
would prejudice the access of the other to such coverage.

ARTICLE IV

TERM AND AMENDMENT

Section 4.1 Term. The term of this Agreement shall commence on the date set
forth above and shall terminate upon the mutual agreement of the parties hereto.

Section 4.2 Amendment. This Agreement may be amended, modified or supplemented
at any time and shall be evidenced by a written agreement signed by all of the
parties hereto.

ARTICLE V

GENERAL PROVISIONS

Section 5.1 Dispute Resolution. Any dispute between the parties shall be subject
to the Dispute Resolution procedure set forth in Section 15.2 of the Separation
Agreement.

Section 5.2 Indemnification. Any claim by a party for indemnification from the
other party shall be subject to the Indemnification provisions set forth in
Article XIII of the Separation Agreement.

Section 5.3 Expenses. Unless otherwise provided herein, all out-of-pocket costs
and expenses with respect to the transactions contemplated in this Agreement
shall be borne by the party incurring such costs and expenses.

Section 5.4 Records. Each party shall have access to all records, documents and
other information in the possession of the other party relating to activities
prior to the

 

- 4 -



--------------------------------------------------------------------------------

Separation and such records shall be subject to the confidentiality provisions
of Section 11.4 of the Separation Agreement. Upon the request of the party
seeking such access, the other party shall make any such records, documents and
other information available or make copies for the requesting party without
charge.

Section 5.5 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of Delaware, without reference to choice of law
principles, including matters of construction, validity and performance.

Section 5.6 Notices. Notices, requests, permissions, waivers, referrals and all
other communications hereunder shall be in writing and shall be deemed to have
been duly given if signed by the respective persons giving them (in the case of
any corporation or limited liability company, the signature shall be by an
officer thereof) and delivered by hand or by telecopy or on the date of receipt
indicated on the return receipt if mailed (registered or certified, return
receipt requested, properly addressed and postage prepaid).

If to SteelCo, to:

United States Steel LLC

600 Grant Street

Suite 6100

Pittsburgh, PA 15219-4776

Attention: General Counsel

Facsimile: 412-433-1131

If to USX, to:

Marathon Oil Corporation

5555 San Felipe Road

Houston, TX 77056-2723

Attention: General Counsel

Facsimile: 713-296-4375

Such names and addresses may be changed by notice given in accordance with this
Section 5.6. Copies of all notices, requests, permissions, waivers, referrals
and all other communications hereunder given prior to the Separation Effective
Time shall be given to:

Skadden, Arps, Slate, Meagher & Flom LLP 4 Times Square New York, NY 10036-6522
Attention: Roger S. Aaron, Esquire Facsimile: (212) 735-2000

Section 5.7 Third-Party Beneficiaries. Except as provided in Section 5.2 hereof
with respect to indemnification of U. S. Steel Indemnified Parties and USX
Indemnified Parties hereunder, nothing in this Agreement shall confer any rights
upon any Person or entity other than the parties hereto and their respective
heirs, successors and permitted assigns.

Section 5.8 Entire Agreement. This Agreement contains the entire understanding
of the parties hereto with respect to the subject matter contained herein, and
supersedes and

 

- 5 -



--------------------------------------------------------------------------------

cancels all prior agreements, negotiations, correspondence, undertakings and
communications of the parties, oral or written, respecting such subject matter.

Section 5.9 Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement. All references herein to
“Articles” or “Sections” shall be deemed to be references to Articles or
Sections hereof unless otherwise indicated.

Section 5.10 Counterparts. This Agreement may be executed in one or more
counterparts and each counterpart shall be deemed to be an original, but all of
which shall constitute one and the same original.

Section 5.11 Parties in Interest; Assignment; Successors. Neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any of the parties hereto without the prior written consent of the other party.
Subject to the preceding sentence, this Agreement shall inure to the benefit of
and be binding upon SteelCo and USX and their respective successors and
permitted assigns. Nothing in this Agreement, express or implied, is intended to
confer upon any other Person any rights or remedies under or by reason of this
Agreement.

Section 5.12 Severability; Enforcement. The invalidity of any portion hereof
shall not affect the validity, force or effect of the remaining portions hereof.
If it is ever held that any restriction hereunder is too broad to permit
enforcement of such restriction to its fullest extent, each party agrees that a
court of competent jurisdiction may enforce such restriction to the maximum
extent permitted by law, and each party hereby consents and agrees that such
scope may be judicially modified accordingly in any proceeding brought to
enforce such restriction.

Section 5.13 Remedies. The parties agree that money damages or other remedy at
law would not be a sufficient or adequate remedy for any breach or violation of,
or a default under, this Agreement by them and that in addition to all other
remedies available to them, each of them shall be entitled to the fullest extent
permitted by law to an injunction restraining such breach, violation or default
or threatened breach, violation or default and to any other equitable relief,
including specific performance, without bond or other security being required.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed on its behalf by its officers thereunto duly authorized, all as of the
day and year first above written.

 

USX CORPORATION By:   /s/ K. L. Matheny Name:   K. L. Matheny Title:   Vice
President – Investor Relations

 

UNITED STATES STEEL LLC By:   /s/ G. R. Haggerty Name:   G. R. Haggerty Title:  
Vice President – Accounting & Finance

 

- 7 -